 
IRREVOCABLE TRANSFER AGENT INSTRUCTIONS


October 10, 2006


Continental Stock Transfer & Trust Company
17 Battery Place - 8th Floor
New York, NY 10004



Attention: Roger Bernhammer


RE: TITAN GLOBAL HOLDINGS, INC.


Ladies and Gentlemen:

 
Reference is made to that certain Securities Purchase Agreement (the “Securities
Purchase Agreement”) of even date herewith by and between Titan Global Holdings,
Inc., a Nevada corporation (the “Company”), and the Buyers set forth on Schedule
I attached thereto (collectively the “Buyers”). Pursuant to the Securities
Purchase Agreement, the Company shall sell to the Buyers, an the Buyers shall
purchase from the Company, convertible debentures (collectively, the
“Debentures”) in the aggregate principal amount of One Million Two Hundred
Thousand Dollars ($1,200,000), plus accrued interest, which are convertible into
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), at the Buyers discretion. The Company has also issued to the Buyer
warrants to purchase up to 500,000 shares of Common Stock, at the Buyer’s
discretion (the “Warrant”). These instructions relate to the following stock or
proposed stock issuances or transfers:
 

1.  
3,600,000 Shares of Common Stock to be issued to the Buyers upon conversion of
the Debentures (“Conversion Shares”) plus the shares of Common Stock to be
issued to the Buyers upon conversion of accrued interest and liquidated damages
into Common Stock (the “Interest Shares”).

 

2.  
Up to 500,000 shares of Common Stock to be issued to the Buyers upon exercise of
the Warrant (the “Warrant Shares”).

 
This letter shall serve as our irrevocable authorization and direction to
Continental Stock Transfer & Trust Company (the “Transfer Agent”) to do the
following:
 

1.  
Conversion Shares and Warrant Shares.

 
 
 

--------------------------------------------------------------------------------

 
 

a.  
Instructions Applicable to Transfer Agent. With respect to the Conversion
Shares, Warrant Shares and the Interest Shares, the Transfer Agent shall issue
the Conversion Shares, Warrant Shares and the Interest Shares to the Buyers from
time to time upon delivery to the Transfer Agent of a properly completed and
duly executed Conversion Notice (the “Conversion Notice”) in the form attached
as Exhibit A to the Debentures, or a properly completed and duly executed
Exercise Notice (the “Exercise Notice”) in the form attached as Exhibit A to the
Warrant, delivered to the Transfer Agent by the Escrow Agent on behalf of the
Company. Upon receipt of a Conversion Notice or an Exercise Notice, the Transfer
Agent shall within three (3) Trading Days thereafter (i) issue and surrender to
a common carrier for overnight delivery to the address as specified in the
Conversion Notice or the Exercise Notice, a certificate, registered in the name
of the Buyer or its designees, for the number of shares of Common Stock to which
the Buyer shall be entitled as set forth in the Conversion Notice or Exercise
Notice or (ii) provided the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, upon the
request of the Buyers, credit such aggregate number of shares of Common Stock to
which the Buyers shall be entitled to the Buyer’s or their designees’ balance
account with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system
provided the Buyer causes its bank or broker to initiate the DWAC transaction.
For purposes hereof “Trading Day” shall mean any day on which the Nasdaq Market
is open for customary trading.

 
 

b.  
The Company hereby confirms to the Transfer Agent and the Buyer that
certificates representing the Conversion Shares and the Warrant Shares shall not
bear any legend restricting transfer and should not be subject to any
stop-transfer restrictions and shall otherwise be freely transferable on the
books and records of the Company; provided that counsel to the Company delivers
(i) the Notice of Effectiveness set forth in Exhibit I attached hereto and (ii)
an opinion of counsel in the form set forth in Exhibit II attached hereto, and
that if the Conversion Shares, Warrant Shares and the Interest Shares are not
registered for sale under the Securities Act of 1933, as amended, then the
certificates for the Conversion Shares, Warrant Shares and Interest Shares shall
bear the following legend:

 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
 
2

--------------------------------------------------------------------------------

 
 

c.  
In the event that counsel to the Company fails or refuses to render an opinion
as required to issue the Conversion Shares or the Warrant Shares in accordance
with the preceding paragraph (either with or without restrictive legends, as
applicable), then the Company irrevocably and expressly authorizes counsel to
the Buyer to render such opinion. The Transfer Agent shall accept and be
entitled to rely on such opinion for the purposes of issuing the Conversion
Shares.

 

d.  
Instructions Applicable to Escrow Agent. Upon the Escrow Agent’s receipt of a
properly completed Conversion Notice or Exercise Notice and the Aggregate
Exercise Price (as defined in the Warrant), the Escrow Agent shall, within one
(1) Trading Day thereafter, send to the Transfer Agent the Conversion Notice or
Exercise Notice as the case may be, which shall constitute an irrevocable
instruction to the Transfer Agent to process such Conversion Notice or Exercise
Notice in accordance with the terms of these instructions.

 

2.  
All Shares.

 

a.  
The Transfer Agent shall reserve for issuance to the Buyers a minimum of
3,600,000 Conversion Shares and 500,000 Warrant Shares. All such shares shall
remain in reserve with the Transfer Agent until the Buyers provides the Transfer
Agent instructions that the shares or any part of them shall be taken out of
reserve and shall no longer be subject to the terms of these instructions.

 

b.  
The Company hereby irrevocably appoints the Escrow Agent as a duly authorized
agent of the Company for the purposes of authorizing the Transfer Agent to
process issuances and transfers specifically contemplated herein.

 

c.  
The Transfer Agent shall rely exclusively on the Conversion Notice, the Escrow
Notice, or the Exercise Notice and shall have no liability for relying on such
instructions. Any Conversion Notice, Escrow Notice, or Exercise Notice delivered
hereunder shall constitute an irrevocable instruction to the Transfer Agent to
process such notice or notices in accordance with the terms thereof. Such notice
or notices may be transmitted to the Transfer Agent by facsimile or any
commercially reasonable method.

 

d.  
The Company hereby confirms to the Transfer Agent and the Buyers that no
instructions other than as contemplated herein will be given to Transfer Agent
by the Company with respect to the matters referenced herein. The Company hereby
authorizes the Transfer Agent, and the Transfer Agent shall be obligated, to
disregard any contrary instructions received by or on behalf of the Company.

 
Certain Notice Regarding the Escrow Agent. The Company and the Transfer Agent
hereby acknowledge that the Escrow Agent is general counsel to the Buyers, a
partner of the general partner of the Buyers and counsel to the Buyers in
connection with the transactions contemplated and referred herein. The Company
and the Transfer Agent agree that in the event of any dispute arising in
connection with this Agreement or otherwise in connection with any transaction
or agreement contemplated and referred herein, the Escrow Agent shall be
permitted to continue to represent the Buyers and neither the Company nor the
Transfer Agent will seek to disqualify such counsel.
 
 
3

--------------------------------------------------------------------------------

 
 
The Company hereby agrees that it shall not replace the Transfer Agent as the
Company’s transfer agent without the prior written consent of the Buyers.
 
During the term of this Agreement, any attempt by Continental Stock to resign as
transfer agent hereunder upon less than fifteen (15) days written notice to the
Company and the Buyer shall not be effective until the expiration of such
fifteen (15) day period (the “Notice Period”).
 
The Company shall use its best efforts to obtain a suitable replacement transfer
agent which agent shall have agreed to serve as transfer agent and to be bound
by the terms and conditions of these Transfer Agent Instructions within the
Notice Period referenced above. The Company’s obligation to obtain a suitable
replacement transfer agent shall not affect Continental Stock’s ability to
resign.
 
The Company hereby confirms that while any portion of the Debenture remains
unpaid and unconverted the Company shall not, without the prior consent of the
Buyers, (i) issue any Common Stock or Preferred Stock without consideration or
for a consideration per share less than closing bid price determined immediately
prior to its issuance, (ii) issue any Preferred Stock, warrant, option, right,
contract, call, or other security or instrument granting the holder thereof the
right to acquire Common Stock without consideration or for a consideration per
share less than the closing bid price of the Common Stock determined immediately
prior to its issuance, (iii) issue any S-8 shares of the Company’s Common Stock.
 
 The Company and the Transfer Agent hereby acknowledge and confirm that
complying with the terms of this Agreement does not and shall not prohibit the
Transfer Agent from satisfying any and all fiduciary responsibilities and duties
it may owe to the Company.
 
The Company acknowledges that the Buyers is relying on the representations and
covenants made by the Company and the Transfer Agent hereunder and are a
material inducement to the Buyers purchasing convertible debentures under the
Securities Purchase Agreement. The Company further acknowledges that without
such representations and covenants of the Company made hereunder, the Buyers
would not purchase the Debentures.
 
The Company specifically acknowledges and agrees that in the event of a breach
or threatened breach by a party hereto of any provision hereof, the Buyers will
be irreparably damaged and that damages at law would be an inadequate remedy if
these Irrevocable Transfer Agent Instructions were not specifically enforced.
Therefore, in the event of a breach or threatened breach by a party hereto,
including, without limitation, the attempted termination of the agency
relationship created by this instrument, the Buyers shall be entitled, in
addition to all other rights or remedies, to an injunction restraining such
breach, without being required to show any actual damage or to post any bond or
other security, and/or to a decree for specific performance of the provisions of
these Irrevocable Transfer Agent Instructions.
 
 
4

--------------------------------------------------------------------------------

 
 
These instructions shall be governed by and construed in accordance with the
laws of the State of New Jersey, without giving effect to conflicts of laws
thereof. Each of the parties consents to the jurisdiction of the Superior Courts
of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 

       
COMPANY:
                 


TITAN GLOBAL HOLDINGS, INC.
                 By:
/s/ Bryan M. Chance   
       
Name: Bryan M. Chance
       
Title: President & CEO
                           
/s/ David Gonzalez    
       
David Gonzalez, Esq.
           

CONTINENTAL STOCK TRANSFER& TRUST COMPANY
                By:  /s/ Roger Bernhammer         Name:         Title:        

 
 
6

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
SCHEDULE OF BUYERS
 
Name
   
Signature
 
Address/Facsimile
Number of Buyers
                       
Cornell Capital Partners, LP
   By: 
Yorkville Advisors, LLC
 
101 Hudson Street - Suite 3700
     
Its: General Partner
 
Jersey City, NJ 07303
         
Facsimile:  (201) 985-8266
                             By:
     
         
Name: Mark Angelo
         
Its: Portfolio Manager
               



 
SCHEDULE I-1

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT
 
_________, 2006


________
 
Attention: 


RE: TITAN GLOBAL HOLDINGS, INC.


Ladies and Gentlemen:


We are counsel to Titan Global Holdings, Inc., (the “Company”), and have
represented the Company in connection with that certain Securities Purchase
Agreement, dated as of October __, 2006 (the “Securities Purchase Agreement”),
entered into by and among the Company and the Buyers set forth on Schedule I
attached thereto (collectively the “Buyers”) pursuant to which the Company has
agreed to sell to the Buyers up to $1,200,000 of secured convertible debentures,
which shall be convertible into shares (the “Conversion Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), in
accordance with the terms of the Securities Purchase Agreement. Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement, dated as of October ___, 2006, with the Buyers (the “Investor
Registration Rights Agreement”) pursuant to which the Company agreed, among
other things, to register the Conversion Shares under the Securities Act of
1933, as amended (the “1933 Act”). In connection with the Company’s obligations
under the Securities Purchase Agreement and the Registration Rights Agreement,
on _______, 2005, the Company filed a Registration Statement (File No.
___-_________) (the “Registration Statement”) with the Securities and Exchange
Commission (the “SEC”) relating to the sale of the Conversion Shares.
 
In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at ____ P.M.
on __________, 2005 and we have no knowledge, after telephonic inquiry of a
member of the SEC’s staff, that any stop order suspending its effectiveness has
been issued or that any proceedings for that purpose are pending before, or
threatened by, the SEC and the Conversion Shares are available for sale under
the 1933 Act pursuant to the Registration Statement.
 
 
EXHIBIT I- 1

--------------------------------------------------------------------------------

 
 
The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Conversion Shares.

        Very truly yours,  
   
   
    By:      

--------------------------------------------------------------------------------

   



 
EXHIBIT I- 2

--------------------------------------------------------------------------------

 
 
EXHIBIT II
 
TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS
 
FORM OF OPINION
 
________________ 2006


VIA FACSIMILE AND REGULAR MAIL


________



Attention: 


RE: TITAN GLOBAL HOLDINGS, INC.


Ladies and Gentlemen:

 
We have acted as special counsel to Titan Global Holdings, Inc. (the “Company”),
in connection with the registration of ___________shares (the “Shares”) of its
common stock with the Securities and Exchange Commission (the “SEC”). We have
not acted as your counsel. This opinion is given at the request and with the
consent of the Company.
 
In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on _________ ___, 2006. The Company filed the
Registration Statement on behalf of certain selling stockholders (the “Selling
Stockholders”). This opinion relates solely to the Selling Shareholders listed
on Exhibit “A” hereto and number of Shares set forth opposite such Selling
Stockholders’ names. The SEC declared the Registration Statement effective on
__________ ___, 2006.
 
We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended.
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference. This opinion
does not relate to the issuance of the Shares to the Selling Stockholders. The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America. We do not express any opinion concerning any law
of any state or other jurisdiction.
 
In rendering this opinion we have relied upon the accuracy of the foregoing
statements.
 
 
EXHIBIT II

--------------------------------------------------------------------------------

 
 
Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that ________ may remove the restrictive legends contained on the
Shares. This opinion relates solely to the number of Shares set forth opposite
the Selling Stockholders listed on Exhibit “A” hereto.
 
 
This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit.
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent. This opinion may not be assigned, quoted or
used without our prior written consent. The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.

      Very truly yours,    
   
   
              

 
 
EXHIBIT II-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
(LIST OF SELLING STOCKHOLDERS)


Name:
 
No. of Shares:
                                                     



 
EXHIBIT A

--------------------------------------------------------------------------------

 

